NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1082-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KRYA HARRISON,

     Defendant-Appellant.
____________________________

                    Submitted December 3, 2019 – Decided January 8, 2020

                    Before Judges Hoffman and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Somerset County, Indictment No. 17-12-
                    0715.

                    Hegge & Confusione, LLC, attorneys for appellant
                    (Michael James Confusione, of counsel and on the
                    brief).

                    Michael H. Robertson, Somerset County Prosecutor,
                    attorney for respondent (Lauren E. Bland, Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      Following a bench trial, the trial judge found defendant guilty of two

disorderly person offenses: obstructing administration of law or other

governmental function, N.J.S.A. 2C:29-1(a), and resisting arrest, N.J.S.A.

2C:29-2A(1). The judge also found defendant guilty of five Title 39 violations:

failure to produce driver's license, registration, and insurance, N.J.S.A. 39:3-29;

failure to maintain lamps, N.J.S.A. 39:3-66; obstructing the passage of vehicles,

N.J.S.A. 39:4-67; careless driving, N.J.S.A. 39:4-97; and unsafe operation of a

vehicle, N.J.S.A. 39:4-97.2. Defendant appeals from the judgment of conviction

entered on an October 25, 2018, arguing the record lacked sufficient credible

evidence to find her guilty of the charges. We affirm.

      We discern the following facts from the record. On November 22, 2016,

Trooper Rafael Castro observed a truck with a hazardous shifted load driving

along I-287, and initiated a traffic stop on the right side of the road. Trooper

Castro instructed the truck's driver to exit the interstate immediately and that he

would escort him to the left-hand exit across the four-lane highway. As Trooper

Castro escorted the truck with emergency lights activated, he observed

defendant's SUV approach from the rear, initially following the convoy slowly.

Then, as the convoy signaled and moved toward the left-hand exit lane,

defendant's SUV accelerated and overtook the convoy to the left, accelerating


                                                                           A-1082-18T4
                                        2
into the exit lane and then back onto the interstate. This forced Trooper Castro

and the truck to brake abruptly in order to avoid a collision.

      Once Trooper Castro finished escorting the truck off the interstate, he

pursued defendant's SUV for the motor vehicle violations committed. He used

his siren to indicate that he intended to pull over defendant. At this point,

defendant began braking in the left-hand lane, coming to a stop in the middle of

that lane. Trooper Castro observed defendant's taillight was out. Trooper Castro

pulled up next to the defendant, made eye contact, and motioned defendant to

move to the right lane and pull over.       Defendant did not respond to this

command; instead, defendant continued slowly in the left lane, eventually

coming to a sudden stop on the soft shoulder of the left median.

      Trooper Castro approached defendant's vehicle and asked for her license,

registration, and insurance. He explained he pulled her over because she almost

hit the truck and for a broken taillight. Defendant asserted that Trooper Castro

wrongfully stopped her.      Whenever Trooper Castro attempted to answer

defendant's questions regarding the stop, she would argue with him. He

continued to explain his reasons for stopping defendant, while repeating his

requests that she produce her credentials. Due to what she believed were the




                                                                        A-1082-18T4
                                        3
trooper's false allegations, she claimed she was scared and called 9-1-1, asking

for a sergeant to report to exit 13.

      While defendant was still on the phone and after his fourth request for

documentation, Trooper Castro informed defendant she was under arrest. At

this point, defendant attempted to present her credentials; however, Trooper

Castro explained it was too late and ordered defendant out of the car. Defendant

did not comply and remained on the phone. Trooper Castro warned defendant

he would have to use force if she continued her non-compliance.

      After numerous requests and warnings, and after defendant attempted to

remain in her vehicle by holding onto her steering wheel, Trooper Castro

forcibly removed her from her vehicle. Defendant remained on the line with the

9-1-1 dispatcher throughout the arrest. Once Trooper Castro removed defendant

from the vehicle, she went limp, forcing him to pick her up under her arms and

drag her back to his patrol car. There, defendant again attempted to block herself

from being put into the back seat of the patrol car. She began gagging, gasping

and screaming, claiming she had a heart condition and couldn't breathe. In

response, Trooper Castro called the EMS and advised them to respond to th e

Somerville barracks. He later testified that he had EMS meet them at the

barracks because the location of the traffic stop presented safety concerns.


                                                                          A-1082-18T4
                                        4
      At the barracks, Trooper Castro escorted a still screaming defendant inside

with the paramedics. Trooper Wilcomes, a female trooper, met defendant and

asked her if she still wanted medical attention, which she did.          Trooper

Wilcomes accompanied defendant to the hospital, where she refused medical

treatment. Once back at the barracks, Troopers Castro and Wilcomes processed

defendant and released her.

      A grand jury returned an indictment that charged defendant with

knowingly calling 9-1-1 without purpose of reporting the need for 9-1-1 service,

N.J.S.A. 2C:33-3(e) (fourth degree). In addition to the two disorderly person

offenses, defendant was charged with a total of thirteen motor vehicle offenses:

(1) careless driving, N.J.S.A. 39:4-97;     (2) unsafe operation of a vehicle,

N.J.S.A. 39:4-97.2; (3) failure to maintain travel on marked lanes, N.J.S.A. 39:4-

88; (4) failure to provide clearance for authorized emergency vehicles, N.J.S.A.

39:4-92; (5) failure to yield right-of-way to emergency vehicles, N.J.S.A. 39:4-

91; (6) obstructing the passage of vehicles, N.J.S.A. 39:4-88(b); (7) reckless

driving, N.J.S.A. 39:4-96; (8) failure to maintain lamps, N.J.S.A. 39:3-66; (9)

unsafe lane change, N.J.S.A. 39:4-88(b); (10) improper passing, N.J.S.A. 39:4-

85; (11) failure to keep right, N.J.S.A. 39:4-88(a); (12) failure to produce




                                                                          A-1082-18T4
                                        5
driver's license, registration, and insurance, N.J.S.A. 39:3-29; and (13) failure

to wear seatbelt equipment, N.J.S.A. 39:3-76.2f.

      On September 18, 2018, at the conclusion of a three-day trial, a jury found

defendant not guilty of the charge of knowingly calling 9-1-1 without purpose of

reporting the need for 9-1-1 service, N.J.S.A. 2C:33-3(e). The next day, the trial

judge proceeded with a bench trial to resolve defendant's remaining charges. After

hearing the closing argument from counsel, the judge delivered a comprehensive

oral opinion.

      The judge found five of the motor vehicle offenses had been proven

beyond a reasonable doubt.      Regarding defendant's failure to produce her

license, registration and insurance, N.J.S.A. 39:3-29, the judge found defendant

guilty, citing Trooper Castro's four clear requests to produce the required

documents and defendant's failure to do so, without any explanation or request

for more time. As for defendant's failure to maintain lamps, N.J.S.A. 39:3-66,

the judge found the video evidence clearly proved the offense beyond a

reasonable doubt.

      Regarding reckless driving, N.J.S.A. 39:4-96, the judge found defendant's

actions did not clearly establish a willful or wanton disregard of the rights or

safety of others, but did constitute careless driving, N.J.S.A. 39:4-97, finding


                                                                          A-1082-18T4
                                        6
her guilty of that charge. Specifically, the judge found that defendant's act of

cutting off the truck in the exit lane, while it was being escorted by emergency

lights, constituted careless driving. The judge found defendant guilty of unsafe

operation of a vehicle, N.J.S.A. 39:4-97.2, based on the credible testimony of

Trooper Castro, that defendant disregarded the police vehicle's warning lights,

dangerously passed the truck, stopped in the left lane, and ignored the officer's

direction to pull over to the right. As for obstructing the passage of vehicles,

N.J.S.A. 39:4-88(b), the judge found defendant guilty, finding it "was clear and

obvious that there [were] vehicles that were being impeded."          The judge

dismissed the remaining motor vehicle violations.

      The judge also found the State proved defendant committed the two

disorderly persons offenses beyond a reasonable doubt. As for resisting arrest,

N.J.S.A. 2C:29-2A(1), the judge found the evidence established that Trooper

Castro conducted a lawful traffic stop, clearly identified himself, and gave

proper instructions while warning defendant of the consequences of non -

compliance. Regarding the obstruction charge, N.J.S.A. 2C:29-1(a), the judge

found defendant's actions of hindering her removal from her vehicle and her

placement into the trooper's patrol car amounted to obstruction, notwithstanding

her claimed fear of Trooper Castro.


                                                                         A-1082-18T4
                                       7
      The judge sentenced defendant to various fines and penalties after considering

the applicable aggravating and mitigating factors. This appeal followed with

defendant presenting the following point of argument:

             POINT I

             THE    COURT   SHOULD     VACATE     THE
             DISORDERLY    PERSONS    AND    TRAFFIC
             OFFENSES AS THE FINDINGS MADE BY THE
             TRIAL JUDGE COULD NOT REASONABLY HAVE
             BEEN REACHED ON SUFFICIENT CREDIBLE
             EVIDENCE PRESENTED AT TRIAL AND IN LIGHT
             OF THE JURY VERDICT BELOW.

      In an appeal from the judgment of conviction following a bench trial, we must

determine whether the judge's findings "'could reasonably have been reached on

sufficient credible evidence present in the record,' given the burden of proof, which

is proof beyond a reasonable doubt." State v. Castagna, 387 N.J. Super. 598, 604

(App. Div. 2006) (quoting State v. Johnson, 42 N.J. 146, 161-62 (1964)).

      We must defer to the trial court's findings if they were "substantially

influenced by [the judge's] opportunity to hear and see the witnesses and to have the

'feel' of the case, which a reviewing court cannot enjoy." Johnson, 42 N.J. at 161.

We may not set aside the judge's factual findings unless they are clearly mistaken

"and so plainly unwarranted that the interests of justice demand intervention and

correction." Id. at 162.


                                                                             A-1082-18T4
                                         8
      In light of the jury verdict finding her not guilty of N.J.S.A. 2C:33-3(e),

defendant contends the record lacks sufficient credible evidence to support the

findings that she was guilty of obstruction, resisting arrest, and the four Title 39

charges. We disagree.

      The trial judge correctly concluded that the jury's finding of a reasonable

doubt that defendant purposely placed an improper 9-1-1 call did not preclude a

finding that defendant purposely obstructed Trooper Castro or purposely resisted

arrest. On the charge of obstruction, N.J.S.A 2C:29-l(a), the judge found that

defendant did not follow Trooper Castro's instructions, did not produce her

credentials, and did not comply with his commands to exit her vehicle. On the

charge of resisting arrest, N.J.S.A 2C:29-2(a) (1), the judge found defendant guilty

based on defendant's response when Trooper Castro advised her she was under

arrest, and defendant grabbed the steering wheel to prevent her removal from her

vehicle.   Once removed from the vehicle, defendant went limp, necessitating

Trooper Castro to carry her under her arms to his patrol vehicle, with defendant

dragging her feet on the ground.

      Regarding defendant's failure to produce her license, registration and

insurance, N.J.S.A. 39:3-29, the judge found defendant guilty based upon Trooper




                                                                            A-1082-18T4
                                         9
Castro's four clear requests to produce the required documents and defendant's

failure to do so, without any explanation or request for more time.

        Defendant also contends the judge could not reasonably find her guilty of

unsafe operation of a vehicle, N.J.S.A. 39:4-97.2, and obstruction of other vehicles,

N.J.S.A. 39:4-67, based on the record before him. However, the record clearly

supports the guilty finding on both offenses. The judge found the credible evidence

showed defendant's maneuver in passing the truck nearly caused a collision and

forced the truck and Trooper Castro to break suddenly. The judge also found that

the video evidence clearly showed that defendant's actions impeded other vehicles

on the interstate.

        We are satisfied the trial judge's findings were supported by the sufficient

credible evidence in the record. We discern no basis to disturb the rulings in this

case.

        Affirmed.




                                                                             A-1082-18T4
                                        10